DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-11, 14, 16, 18-21, 23-24, 30 & 32 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method wherein in between receiving the data from the transmitting node, periodically transmitting subsequent one or more additional DCTS messages in at least the second direction with a maximum channel occupancy time.
 	In regards to claim 24, the prior art of reference does not disclose singly or in combination to render a wireless transmit/receive unit wherein in between receiving the data from the transmitting node, periodically transmitting subsequent one or more additional DCTS messages in at least the second direction with a maximum channel occupancy time.
 	In regards to claim 30, the prior art of reference does not disclose singly or in combination to render a method wherein the eDRTS message contains an indication of the second direction, and wherein determining the second direction comprises determining the second direction based on the indication in the eDRTS message; and transmitting at least one additional DCTS message using one or more second beams, with at least one second beam being directed in the second direction towards a potentially interfering node; wherein the at least one additional DCTS message is an enhanced DCTS-to-Self (eDCTS- to-Self) message.
 	In regards to claim 32, the prior art of reference does not disclose singly or in combination to render a receiving node wherein the eDRTS message contains an indication of the second direction, and wherein determining the second direction comprises determining the second direction based on the indication in the eDRTS message; and transmitting at least one additional DCTS message using one or more second beams, with at least one second beam being directed in the second direction towards a potentially interfering node; wherein the at least one additional DCTS message is an enhanced DCTS-to-Self (eDCTS- to-Self) message.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.